Exhibit 10.1

 

LOAN AGREEMENT

 

      LOAN AGREEMENT ( the "Agreement") dated as of this 22nd of March, 2005 by
and among PENNICHUCK CORPORATION, a New Hampshire corporation with a principal
place of business at 25 Manchester Street, Merrimack, New Hampshire 03054 (the
"Borrower") and FLEET NATIONAL BANK, a Bank of America company and a national
bank organized under the laws of the United States with a place of business at
1155 Elm Street, Manchester, New Hampshire 03101 (the "Bank").

 

W I T N E S S E T H :

 

      WHEREAS, the Borrower has requested and the Bank has agreed to make a
certain new loan to the Borrower; and

 

      

WHEREAS, the parties wish to set forth in writing the terms and conditions upon
which the Bank will make, and the Borrower is willing to take the aforesaid new
loan; and  

      

NOW, THEREFORE, in consideration of the foregoing, the receipt and adequacy of
which is hereby acknowledged, and the mutual covenants and agreements herein
contained, the parties covenant, stipulate and agree as follows:  

ARTICLE I. DESCRIPTION OF LOAN

Subject to and upon the following terms and conditions, the Bank agrees to make
a certain revolving line of credit loan up to the maximum principal amount of
Sixteen Million Dollars ($16,000,000) to the Borrower (the "Loan" or the "Line
of Credit").  

ARTICLE II. THE LINE OF CREDIT

The Bank agrees to make, and Borrower agrees to take, the Line of Credit subject
to and upon the following terms and conditions:  

      

2.1  Borrower. The Borrower under the Line of Credit shall be PENNICHUCK
CORPORATION and the Borrower shall sign a certain promissory note (the "Line of
Credit Note" or the "Note") evidencing its obligation to pay and perform the
Line of Credit.  

      

2.2  Amount. Under the Line of Credit, the Bank agrees to loan the Borrower an
amount up to Sixteen Million Dollars ($16,000,000); provided, however, the
availability under the Line of Credit for direct borrowings shall be reduced by
the aggregate face amount of all outstanding letters of credit issued by the
Bank or any affiliate thereof on the account of the Borrower. At no time shall
any such letters of credit have expiration dates beyond the maturity date of the
Line of Credit.  

      

2.3  Use of Proceeds. The proceeds of the Line of Credit shall be used by the
Borrower to refinance existing indebtedness owed by the Borrower to the Bank and
for working capital and general corporate purposes, including, but not limited
to, direct borrowings and letters of credit.

<PAGE>

      

2.4  Interest Rate. Sums advanced under the Line of Credit shall bear interest,
at the Borrower's option (subject to the terms and conditions set forth in
Article III hereof), at (a) the variable per annum rate equal to the Prime Rate
(as hereinafter defined) plus the Prime Applicable Margin (as hereinafter
defined), or (b) the per annum rate equal to the one (1), two (2), three (3) or
six (6) month LIBOR (as hereinafter defined) plus the LIBOR Applicable Margin
(as hereinafter defined). The Borrower may have LIBOR Loans (as hereinafter
defined) and Prime Loans (as hereinafter defined) outstanding at the same time
under the Line of Credit subject to the terms and conditions of Article III
hereof. Interest shall be calculated and charged on the basis of actual days
elapsed over a banking year of three hundred sixty (360) days. Notwithstanding
the foregoing, at any time prior to maturity of the Line of Credit, the Borrower
shall have the option to "swap" the above mentioned LIBOR based interest rate on
the Line of Credit pursuant to an interest rate swap agreement (in the form of
an International Swap Dealers Association Master Agreement and Confirmation
Agreement between the Borrower and the Bank (or any affiliate thereof), both of
which agreements are hereinafter referred to collectively as a "Swap Agreement")
for a fixed rate of interest and term acceptable to the Bank.  

      

2.5  Repayment. The Line of Credit shall mature on December 31, 2007. Until
maturity, the Borrower shall make payments of interest only to the Bank in
arrears (a) on a monthly basis for Prime Loans (as hereinafter defined), with
the first such payment being made on that date thirty (30) days from the date
hereof, and (b) on the last day of the applicable Interest Period (as
hereinafter defined) for LIBOR Loans (as hereinafter defined); provided,
however, said payments of interest for any LIBOR Loan shall be no less
frequently than every three (3) months. All payments shall be in lawful money of
the United States in immediately available funds.  

      

2.6  Guaranty. The payment and performance of the Line of Credit by the Borrower
shall be unconditionally guaranteed by Pennichuck Water Works, Inc. (hereinafter
referred to as "PWW" or the "Guarantor" ) on an unlimited basis pursuant to and
subject to the terms and conditions of a certain Guaranty Agreement dated as of
even date herewith from the Guarantor to the Bank (the "Guaranty").  

      

2.7  Security. Borrower's payment and performance of the Line of Credit shall be
unsecured.  

      

2.8  Fees and Expenses. In connection with the Line of Credit, the Borrower
agrees to pay the Bank the following fees:  

      

(a)   an unused facility fee equal to the Unused Fee per annum, as determined in
accordance with the table set forth in Section 3.2 hereof, on the average daily
principal amount of the unused portion of the Line of Credit to be calculated
and paid in arrears at the end of each calendar quarter (March 31, June 30,
September 30 and December 31); and  

      

(b)   the Commitment Fee in the amount of Thirty Two Thousand Dollars ($32,000)
at or before closing.

<PAGE>  2

      

2.9  Cross Default. The Borrower's obligations to the Bank with respect to the
Line of Credit shall be and hereby are cross defaulted with all loans or
obligations, now existing or hereafter arising, of the Borrower or the Guarantor
owed to the Bank, or any affiliate of the Bank, as the same may have been and
may hereafter be modified, amended or restated, and any now existing or
hereafter arising foreign exchange contracts, interest rate swap, cap, floor or
hedging agreement, and all obligations of the Borrower or the Guarantor arising
out of or in connection with any Automated Clearing House ("ACH") agreements
related to the processing of any ACH transactions.  

ARTICLE III. LIBOR AND OTHER APPLICABLE PAYMENT AND INTEREST RATE PROVISIONS AND
DEFINITIONS.

 

      

3.1  Definitions.  

      

(a)   The term "LIBOR" shall mean, as applicable to any LIBOR Loan, the rate per
annum as determined on the basis of the offered rates for deposits in U.S.
Dollars, for a period of time comparable to such LIBOR Loan which appears on the
Telerate page 3750 as of 11:00 a.m. London time on the day that is two (2)
London Banking Days preceding the first day of such LIBOR Loan; provided,
however, if the rate described above does not appear on the Telerate System on
any applicable interest determination date, the LIBOR rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
U.S. dollars for a period of time comparable to such LIBOR Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the day that is two (2) London Banking Days preceding
the first day of such LIBOR Loan as selected by Bank. The principal London
office of each of the four major London banks will be requested to provide a
quotation of its U.S. Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
U.S. dollars to leading European banks for a period of time comparable to such
LIBOR Loan offered by major banks in New York City at approximately 11:00 a.m.
New York City time, on the day that is two London Banking Days preceding the
first day of such LIBOR Loan. In the event that Bank is unable to obtain any
such quotation as provided above, it will be deemed that LIBOR pursuant to a
LIBOR Loan cannot be determined. In the event that the Board of Governors of the
Federal Reserve Systems shall impose a Reserve Percentage with respect to LIBOR
deposits of Bank, then for any period during which such Reserve Percentage shall
apply, LIBOR shall be equal to the amount determined above divided by an amount
equal to 1 minus the Reserve Percentage. "Reserve Percentage" shall mean the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed on member banks of the Federal
Reserve System against "Euro-currency Liabilities" as defined in Regulation D.
Banking Day shall mean with respect to any city, any day on which commercial
banks are open for business in that city.  

      

(b)   The term "LIBOR Loan" shall mean any Loan bearing interest calculated by
reference to LIBOR.

<PAGE>  3

      

(c)   The term "Prime Rate" means the variable per annum rate of interest so
designated by Fleet National Bank (and its successors or assigns) as its Prime
Rate. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. Each time the Prime Rate
changes, the interest rate on a Prime Loan shall immediately change without
notice or demand of any kind.  

      

(d)   The term "Prime Loan" shall mean any Loan bearing interest calculated by
reference to the Prime Rate.  

      

(e)   The term "Interest Period" shall mean with respect to any LIBOR Loan under
any Loan, a period of one (1), two (2), three (3) or six (6) months, subject to
availability; provided, however, no Interest Period shall ever extend beyond the
maturity date for the applicable Loan.  

      

3.2  Determination of Margins and Unused Fee Rate. Prior to the receipt of the
quarterly compliance certificate to be delivered for the quarter ending March
31, 2005, the Prime Applicable Margin and the LIBOR Applicable Margin referenced
in Section 2.4 and the Unused Fee referenced in Section 2.8(a) shall be as
follows:  

      

(a)   The Prime Applicable Margin for the Line of Credit shall be zero percent
(0%);  

      

(b)   The LIBOR Applicable Margin for the Line of Credit shall be one and one
quarter percent (1.25%); and  

      

(c)   The Unused Fee shall be one quarter percent (.25%).  

      

Thereafter, each of the foregoing Prime Applicable Margin, LIBOR Applicable
Margin and the Unused Fee shall be determined in accordance with the following
table (with adjustments based on the Borrower's Basic Fixed Charge Coverage
Ratio [calculated as set forth below]) commencing after receipt of the
Borrower's quarterly compliance certificate:  

Tier

Basic Fixed
Charge
Coverage Ratio

Prime Applicable
Margin: Line of Credit

LIBOR Applicable
Margin: All Loans

Unused Fees

         

I

> 3.25 to 1.0

0%

1.00%

0.125%

         

II

> 1.75 to 1.0 but

       

< or = 3.25 to 1.0

0%

1.25%

0.250%

         

III

< or = 1.75 to 1.0

0%

1.50%

0.375%

         

      

For purposes of this Section 3.2, the Borrower's Basic Fixed Charge Coverage
Ratio shall be tested as of the end of each fiscal quarter of the Borrower as
more fully set forth in Section 5.18(a) hereof. Basic Fixed Charge Coverage
Ratio shall have the meaning set forth in and be calculated in accordance with
Section 5.18(a) hereof; provided, however, that for purposes of calculating the
Basic Fixed Charge Coverage Ratio for pricing under this Section 3.2, eminent

<PAGE>  4

domain related expenses [identified as "taking and other expenses" on its
financial statements] will not be deemed an extraordinary expense in the Basic
Fixed Charge Coverage Ratio calculation.

 

      

Upon delivery of the quarterly compliance certificate pursuant to Section 5.3
hereof, the Unused Fee and applicable margins shall automatically be adjusted to
the fee or rate, as applicable, to the corresponding Basic Fixed Charge Coverage
Ratio set forth in the table above, such automatic adjustment to take effect as
of the first day of the month following the Bank's receipt of said compliance
certificate.  

      

3.3  Additional LIBOR Loan Provisions.  

      

(a)   Notwithstanding the foregoing, if as a result of any change in any foreign
or United States law or regulation (or change in the interpretation thereof) it
is determined by Bank that it is unlawful to maintain a LIBOR Loan, or if any
central bank or governmental authority (foreign or domestic) shall assert that
it is unlawful to maintain a LIBOR Loan, then such LIBOR Loan shall terminate
and the Borrower shall have no further right hereunder to elect or maintain a
LIBOR Loan. If the Bank determines that by reason of circumstances affecting the
London interbank market, adequate and reasonable means do not exist for
determining the LIBOR in the relevant amount and for the relevant maturity are
not available to the Bank in the London interbank market, with respect to a
proposed LIBOR Loan, the Bank shall give the Borrower prompt notice of such
determination. Until such notice has been withdrawn, the Bank shall have no
obligation to make any LIBOR Loan, or maintain outstanding LIBOR Loans and the
Bank may substitute its Prime Rate or other comparable interest rate for the
LIBOR.  

      (b)   

If, due to any one or more of: (i) the introduction of any applicable law or
regulation or any change in the interpretation or application by any authority
charged with the interpretation or application thereof of any law or regulation;
or (ii) the compliance with any guideline or request from any governmental
central bank or other governmental authority (whether or not having the force of
law), there shall be an increase in the cost to the Bank of agreeing to make or
making, funding or maintaining LIBOR Loans with respect to all or any portion of
the LIBOR Loans, or any corporation controlling the Bank, on account thereof,
then the Borrower from time to time shall, upon written demand by the Bank, pay
the Bank additional amounts sufficient to indemnify the Bank against the
increased cost. A certificate as to the amount of the increased cost and the
reason therefor submitted to the Borrowers by the Bank in the absence of
manifest error, shall be conclusive and binding for all purposes.  

      (c)   

The election by the Borrower of LIBOR Loans under the Line of Credit shall each
be in the minimum amount of Five Hundred Thousand Dollars ($500,000) and there
shall be no more than four (4) LIBOR Loans outstanding at any one time. Any
Interest Period chosen by the Borrower will be so structured that the principal
amount to be repaid at maturity under such Loan shall either be a Prime Loan, or
a LIBOR Loan with an Interest Period which terminates on a day that such
principal payment is to be made. At the expiration of each Interest Period, any
part of the principal amount of the Line of Credit bearing interest as a LIBOR
Loan as to which the Borrower fails to make a Fixed Rate Request as set forth in
Section 3.3(d) below, no notice of renewal has been received as provided below,
shall automatically convert to a Prime Loan.

<PAGE>  5

      

(d)   In order for the Borrower to select LIBOR Loans (and the applicable
Interest Period), the following conditions must be met:  



(i)

The Bank shall have received a written notice (the "Fixed Rate Request") from
the Borrower at least two (2) Business Days prior to the first day of any
Interest Period requested, such notice to specify that it is for a LIBOR Loan
and the first day and length of the Interest Period (a "Fixed Rate Period"), the
dollar amount of the portion of the Loan as to which the Fixed Rate Request
shall apply and as to which Loan the Fixed Rate Request shall apply; and









(ii)

The Bank shall not have determined in good faith that it is unable to determine
the LIBOR in respect of the requested Fixed Rate Period.

 

      

3.4  Prepayment. (a) The Borrower may prepay a Prime Loan at any time and from
time to time without the payment of any penalty.  

      

(b)   The Borrower may prepay a LIBOR Loan only upon at least three (3) Business
Days prior written notice to the Bank (which notice shall be irrevocable), and
any such prepayment shall occur only on the last day of the Interest Period for
such LIBOR Loan. The Borrower shall pay to the Bank, upon request of the Bank,
such amount or amounts as shall be sufficient (in the reasonable opinion of the
Bank) to compensate it for any loss, cost, or expense incurred as a result of:
(i) any payment of a LIBOR Loan on a date other than the last day of the
Interest Period for such Loan; (ii) any failure by the Borrower to borrow a
LIBOR Loan on the date specified by Borrower's written notice; (iii) any failure
by the Borrower to pay a LIBOR Loan on the date for payment specified in the
Borrower's written notice. Without limiting the foregoing, such loss, cost or
expense shall include (but not be limited to) and the Borrower shall pay to the
Bank a "yield maintenance fee" in an amount computed as follows: The current
rate for United States Treasury securities (bills on a discounted basis shall be
converted to a bond equivalent) with a maturity date closest to the term chosen
pursuant to the applicable Interest Period as to which the prepayment is made,
shall be subtracted from the LIBOR in effect at the time of prepayment. If the
result is zero or a negative number, there shall be no yield maintenance fee. If
the result is a positive number, then the resulting percentage shall be
multiplied by the amount of the principal balance being prepaid. The resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the term chosen pursuant to the Interest Period as to which the prepayment is
made. Said amount shall be reduced to present value calculated by using the
number of days remaining in the designated term and using the above-referenced
United States Treasury securities rate and the number of days remaining in the
term chosen pursuant to the Interest Period as to which the prepayment is made.
The resulting amount shall be the yield maintenance fee due to the Bank upon
prepayment of the LIBOR Loan. If by reason of an Event of Default the Bank
elects to declare such Loan to be immediately due and payable, then any yield
maintenance fee with respect to such Loan shall become due and payable in the
same manner as though the Borrower had exercised such right of prepayment. If
the interest rate under any Loan is swapped pursuant to a Swap Agreement, the
Swap Agreement sets forth additional restrictions, limitations, and penalties
associated with prepayment under said Loan.

<PAGE>  6

      

3.5  Payments.  

      

(a)   All payments required under this Agreement, the Note or any other Loan
Documents (as hereinafter defined) shall be made by the Borrower to the Bank at
1155 Elm Street, Manchester, New Hampshire or such other place as the Bank may
from time to time specify in writing in lawful currency of the United States of
America in immediately available funds, without counterclaim, or setoff and free
and clear of, and without any deduction or withholding for any taxes or other
payments.  

      

(b)   The Following Business Day Convention shall be used to adjust any relevant
date if that date would otherwise fall on a day that is not a Business Day. For
the purposes herein, the term Following Business Day Convention shall mean that
an adjustment will be made if any relevant date would otherwise fall on a day
that is not a Business Day so that the date will be the first following day that
is a Business Day. "Business Day" means, in respect of any date that is
specified in this Loan Agreement or any Loan Document to be subject to
adjustment in accordance with the Following Business Day Convention, a day on
which commercial banks settle payments in (i) London, if the payment obligation
is calculated by reference to LIBOR, or (ii) New York, if payment obligation is
calculated by reference to Prime Rate. All payments or under any Loan Documents
hereunder shall be adjusted in accordance with the Following Business Day
Convention.  

      

(c)   All payments under the Loan Documents shall be applied first to the
payment of all fees, expenses and other amounts due to the Bank (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after default with regard to any
Loan, payments will be applied to the obligations of the Borrowers to Bank
pursuant to the Loan Documents as Bank determines in its sole discretion.  

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BORROWER AND GUARANTOR To induce the Bank to
enter into this Agreement and to make the Loan, the Borrower and the Guarantor
warrant and represent to the Bank that:  

      

4.1  Legal Existence. The Borrower and the Guarantor is a corporation duly
organized and validly existing under the laws of the State of New Hampshire with
the power to own its property and to carry on its business as it is now being
conducted. In addition, the Borrower and the Guarantor is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned by it therein or in which the transaction of its business
makes such qualification necessary.  

      

4.2  Authority of Borrower. The Borrower has full power and authority to enter
into this Agreement and to borrow hereunder, to execute and deliver this
Agreement, and any other documents the purpose of which are to evidence or
secure the Loan (the foregoing, including, without limitation, this Agreement
and all other documents the purpose of which are to evidence and secure the
Loan, being hereinafter sometimes collectively referred to as the "Loan
Documents" and the security described therein, if any, sometimes hereinafter
collectively referred to as the "Collateral") and to incur the obligations
provided for herein and in the Loan

<PAGE>  7

Documents, all of which have been duly authorized by all proper and necessary
corporate or other action. Any consent or approval of stockholders, or of any
agency or of any public authority, or of any other party required as a condition
to the legal validity of this Agreement or the Loan Documents has been obtained.

 

      

4.3  Authority of Guarantor. The Guarantor has full power and authority to enter
into, to execute and deliver all of the Loan Documents and to incur the
obligations provided for herein and in the Loan Documents, all of which have
been duly authorized by all proper and necessary corporate or other action. Any
consent or approval of stockholders, or of any agency or of any public
authority, or any other party required as a condition to the legal validity of
this Agreement or the Loan Documents has been obtained.  

      

4.4  Binding Agreement. This Agreement and the Loan Documents constitute the
valid and legally binding obligations of the Borrower and the Guarantor
enforceable in accordance with their terms; provided, that the enforceability of
any provisions in the Loan Documents, or of any rights granted to the Bank
pursuant thereto may be subject to and affected by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and that the right of the Bank to specifically enforce any
provisions of the Loan Documents is subject to general principles of equity.  

      

4.5  Litigation. There are no suits pending or, to the knowledge of the Borrower
or the Guarantor, threatened, against or affecting the Borrower or the Guarantor
or any of the Borrower's or the Guarantor's assets which, if adversely
determined, would have a material adverse effect on the condition, financial or
otherwise, or business of the Borrower or the Guarantor and which have not been
disclosed in writing to the Bank. There are no proceedings by or before any
governmental commission, board, bureau or other administrative agency pending,
or, to the knowledge of the Borrower or the Guarantor, threatened against the
Borrower or the Guarantor, which, if adversely determined, would have a material
adverse effect on the condition, financial or otherwise, or business of the
Borrower or the Guarantor and which have not been disclosed in writing to the
Bank. Notwithstanding the above, there are certain suits pending or threatened
which are listed on Schedule 4.5 and which have been disclosed by the Borrower
and the Guarantor to Bank ("Disclosed Suits").  

      

4.6  Conflicting Agreements. There is no charter provision or bylaw of the
Borrower, and no provision(s) of any existing mortgage, indenture, contract or
agreement binding on the Borrower or the Guarantor or affecting the Borrower's
or any Guarantor's property, which would conflict with, be in contravention
hereof, have a material adverse effect upon, or in any way prevent the
execution, delivery, or performance of the terms of this Agreement or the Loan
Documents.  

      

4.7  Financial Condition. The annual financial statements heretofore delivered
to the Bank by the Borrower and the Guarantor have been prepared in accordance
with generally accepted accounting principles, consistently applied, are
complete and correct, and fairly present the financial condition and results of
the Borrower and the Guarantor. There are no material liabilities, direct or
indirect, fixed or contingent, of the Borrower or the Guarantor which are not
reflected therein or in the notes thereto which would be required to be
disclosed therein and there

<PAGE>  8

has been no material adverse change in the financial condition or operations of
the Borrower since the date of such financial statements. The Borrower's and the
Guarantor's assets are free of encumbrances of any material nature, except those
disclosed in the aforementioned balance sheets and liens permitted under this
Agreement.

 

      

4.8  Taxes. The Borrower and the Guarantor have filed all federal, state and
local tax returns required to be filed by the Borrower and the Guarantor and
have paid all taxes shown by such returns to be due and payable on or before the
due dates thereof. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction and the Guarantors and the
officers of the Borrower know of no basis for any such claim.  

      

4.9  Licenses, Franchises, Etc. The Borrower and the Guarantor possess all
material permits, approvals, licenses, franchises, patents, trademarks, service
marks, trademark and service mark rights, trade names, trade name rights and
copyrights necessary to conduct its business substantially as now conducted, and
as proposed to be conducted, in each case subject to no mortgage, pledge, lien,
lease, encumbrance, charge, security interest, title retention agreement or
option which is not permitted by this Agreement to exist, and, without any known
conflict with any such rights or assets of others.  

      

4.10  No Purchase of Margin Stock. No part of the proceeds received by the
Borrower from the Loan will be used directly or indirectly for the purpose of
purchasing or carrying, or for payment in full or in part of indebtedness which
was incurred for the purposes of purchasing or carrying any margin stock, as
such term is used and defined in Regulation U of the Board of Governors of the
Federal Reserve System.  

      

4.11  Solvency. The present fair saleable value of the Borrower's assets is
greater than the amount required to pay its total liabilities, the amount of
Borrower's capital is adequate in view of the type of business in which it is
engaged and the Borrower is able to pay its debts as they mature.  

      

4.12  Not a Successor. Except as set forth on Schedule 4.12 attached hereto, the
Borrower has not, within the six (6) year period immediately preceding the date
of this Agreement, changed its name, been the surviving corporation of a merger
or consolidation, or acquired all or substantially all of the assets of any
person, corporation, partnership or entity.  

      

4.13  Brokerage. There are no claims against the Borrower or the Guarantor for
brokerage commissions, finder's fees or similar compensation arising out of or
due to any act of the Borrower or the Guarantor in connection with the
transactions contemplated by this Agreement or based on any agreement or
arrangement made by or on behalf of the Borrower and the Guarantor; and the
Borrower or the Guarantor will defend, indemnify and hold the Bank harmless
against any liability or expenses arising out of any such claim.  

      

4.14  Employee Benefit Plans. The Borrower has not incurred any material
accumulated funding deficiency within the meaning of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), has not incurred any material
liability to the Pension Benefit Guaranty Corporation established under ERISA
(or any successor thereto) in

<PAGE>  9

connection with any profit sharing, group insurance, bonus, deferred
compensation, percentage compensation, stock option, severance pay, insurance,
pension or retirement plan or other oral or written agreement or commitment
relating to employment or fringe benefits or perquisites for employees, officers
or directors of the Borrower (an "Employee Benefit Plan"), and no Employee
Benefit Plan which is subject to ERISA had, as of its latest valuation date,
accrued benefits (whether or not vested) the present value of which exceeded the
value of the assets of such Employee Benefit Plan, based upon actuarial
assumptions utilized for such Plan.

 

      

4.15  Subsidiaries. The Borrower does not have any subsidiaries except those
subsidiaries identified on Schedule 4.15 attached hereto.  

      

4.16  Ownership and Liens. The Borrower and the Guarantor has title to, or valid
leasehold interests in, all of its properties and assets, real and personal,
including the properties and assets and leasehold interest reflected in the
financial statements referred to in Section 4.7 (other than any properties or
assets disposed of in the ordinary course of business), and none of the
properties and assets owned by the Borrower and the Guarantor and none of their
leasehold interests is subject to any lien, except such as may be permitted
pursuant to Section 7.6 of this Agreement.  

      

4.17  Statutory Compliance. The Borrower and the Guarantor is in compliance, in
all material respects, with all statutes, regulations, ordinances, directives,
and orders of every federal, state, municipal or other governmental authority
which has or claims jurisdiction over them, any of their assets, or any person
in any capacity under which it would be responsible for the conduct of such
person and does not use any of its assets in violation of any insurance policy
carried by it.  

      

4.18  Full Disclosure. None of the information with respect to the Borrower or
the Guarantor which has been prepared and furnished by the Borrower or the
Guarantor to the Bank in connection with the transactions contemplated hereby is
false or misleading with respect to any material fact, or omits to state any
material fact necessary in order to make the statements therein not misleading.
 

ARTICLE V. AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR

. Until payment in full of the indebtedness now existing or hereafter incurred
under this Agreement and the performance of all its obligations hereunder, the
Borrower and the Guarantor agree that, unless the Bank shall otherwise consent
in writing, the Borrower and/or the Guarantor (as applicable) shall:  

      

5.1  Prompt Payment. Pay promptly when due all amounts due and owing to the Bank
under this Agreement.  

      

5.2  Use of Proceeds. Use the proceeds of the Loan only for the purposes set
forth herein and will furnish the Bank such evidence as it may reasonably
require with respect to such use.

<PAGE>  10

      

5.3  Financial Statements. (a) The Borrower shall furnish the Bank within
forty-five (45) days after the end of each fiscal quarter during Borrower's
fiscal year with internally prepared consolidated quarterly (including year to
date) financial statements of the Borrower and its Subsidiaries (as hereinafter
defined), including a balance sheet and a profit and loss statement. All such
statements shall be prepared in the format acceptable to the Bank, applied on a
consistent basis, and shall include a quarterly comparison. The term
"Subsidiary" shall mean any corporation, firm, association, entity or trust of
which the Borrower shall at the time own directly or indirectly through one or
more of its Subsidiaries, more than fifty percent (50%) of the outstanding
shares of capital stock or shares of beneficial interest having ordinary voting
power for the election of directors.  

      

(b)   The Borrower shall furnish the Bank within one hundred twenty (120) days
after the close of each fiscal year (i) a consolidated statement of
stockholders' equity and a statement of changes in financial position of the
Borrower and its Subsidiaries for such fiscal year; (ii) a consolidated income
statement of the Borrower and its Subsidiaries for such fiscal year; and (iii)
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal year. All such annual statements shall be prepared in accordance
with generally accepted accounting principles consistently applied, shall
present fairly the financial position and result of operations of Borrower and
its Subsidiaries. The annual financial statements of Borrower and its
Subsidiaries shall be prepared on an audited basis, by an independent certified
public accountant selected by Borrower and acceptable to the Bank. The Bank
shall have the right, from time to time, to discuss the affairs of Borrower and
its Subsidiaries directly with Borrower's accountant after reasonable notice to
Borrower and opportunity of Borrower to be represented at any such discussions.
 

      

(c)   The Borrower shall promptly deliver to the Bank upon receipt thereof,
copies of any reports submitted to Borrower by Borrower's accountants in
connection with any examination of the financial statements of Borrower and its
Subsidiaries made by such accountants.  

      

(d)   The Borrower shall promptly furnish the Bank, with all financial and other
information filed with the Securities and Exchange Commission or furnished to
the Borrower's stockholders, including reports on Forms 10-KSB, 10-QSB and 8-K,
annual reports and proxy materials.  

      

(e)   The Borrower shall furnish the Bank within forty-five (45) days after the
end of each fiscal quarter of the Borrower with a fully executed compliance
certificate substantially in the form of compliance certificate attached hereto
as Schedule 5.3(e) (the "Compliance Certificate") on a quarterly basis.  

      

(f)   Furnish the Bank with such other financial information or reports as the
Bank may reasonably request.  

      

5.4  Maintenance of Existence. Take all necessary action to maintain the
Borrower's and the Guarantor's existence, including the filing of required
reports and tax returns with the

<PAGE>  11

Secretary of State of the State of New Hampshire and with the appropriate
authorities in any other state where required.

 

      

5.5  Maintenance of Property, Plant and Equipment. Maintain the Borrower's and
the Guarantor's property, plant and equipment in good working order, subject
only to reasonable wear and tear and make all necessary repairs thereto and
replacements therefor so that operations may be properly conducted in accordance
with prudent business management. The Borrower and the Guarantor shall take all
reasonably necessary steps to keep its property, plant and equipment in good
operating condition and repair (reasonable wear and tear excepted) and free of
unpermitted liens.  

      

5.6  Maintenance of Insurance. During the term of this Agreement, the Loan
Documents and any modifications, amendments, extensions, replacements or
renewals thereof, the Borrower and the Guarantor will maintain insurance as
follows:  

      

(a)   The Borrower will provide and maintain insurance in full force and effect
and will deposit binders or certificates of insurance with the Bank for the
following:  



(i)

Public liability insurance in such amount and with such coverage as is required
by the Bank, including, if requested by the Bank, liability insurance on
vehicles owned or operated by the Borrower and/or the Guarantor;









(ii)

Worker's compensation insurance as required by statute;









(iii)

Fire and broad form extended coverage in an amount not less than one hundred
percent (100%) of the full replacement value of the Collateral; and









(iv)

Such other hazard insurance as the Bank may reasonably request including, but
not limited to, business interruption, flood insurance (and boiler insurance.







      

(b)   All such insurance:









(i)

Shall be issued in such amounts and by such companies satisfactory to the Bank
and authorized to do business in the State of New Hampshire (unless otherwise
agreed to by the Bank);









(ii)

Shall show the Borrower, the Guarantor and the Bank as insureds, as their
interests may appear, or, where appropriate, showing the Bank as an additional
named loss-payee and/or named insured; and









(iii)

Shall contain provisions providing for thirty (30) days prior written notice to
the Bank of any intended cancellation.







      

(c)   All premiums for insurance policies required hereunder shall be fully paid
when due by the Borrower or the Guarantor. The Bank may, at its option, require
the Borrower or the

<PAGE>  12

Guarantors to pay such sums to the Bank on a monthly basis as would permit the
Bank to pay such premiums in full when due out of such funds.

 

      

5.7  Inspection by the Bank. Upon prior reasonable notice (other than in
emergencies when no notice shall be required), permit any person designated by
the Bank to inspect any of its properties, including its books, records, and
accounts (and including the making of copies thereof and extracts therefrom).  

      

5.8  Prompt Payment of Taxes. Accrue the Borrower's and the Guarantor's tax
liability in accordance with usual accounting practice and pay or discharge (or
cause to be paid or discharged) as they become due all taxes, assessments, and
government charges upon its property, operations, income and products (as well
as all claims for labor, materials or supplies), which, if unpaid might become a
lien upon any of its property; provided, that the Borrower and/or the Guarantor
(as applicable) shall, prior to payment thereof, have the right to contest such
taxes, assessments and charges in good faith by appropriate proceedings so long
as the Bank's interests are protected by bond, letter of credit, escrowed funds
or other appropriate security or adequate reserves have been established
therefor.  

      

5.9  Notification of Default Under This and Other Loan or Financing
Arrangements. Promptly notify the Bank in writing of the occurrence of any Event
of Default under this Agreement (or any occurrence that would, with the passage
of time, constitute an Event of Default) or any other loan, bond or financing
arrangement.  

      

5.10  Notification of Litigation. Promptly notify the Bank in writing of any
litigation that has been instituted or is pending or threatened involving
aggregate amounts of One Hundred Thousand Dollars ($100,000) or more or the
outcome of which might have a material adverse effect on the Borrower's or the
Guarantor's continued operations or condition, financial or otherwise.  

      

5.11  Notification of Governmental Action. Promptly notify the Bank in writing
of any material governmental investigation or proceeding that has been
instituted or is pending or threatened and the outcome thereof, including
without limitation, material matters relating to the federal or state tax
returns of the Borrower, compliance with the Occupational Safety and Health Act,
or proceedings by the Treasury Department, Labor Department, or Pension Benefit
Guaranty Corporation with respect to matters affecting employee welfare, benefit
or retirement programs.  

      

5.12  Notification of Material Adverse Change. Promptly notify the Bank in
writing of (a) any material adverse changes in the business prospects or
financial condition of the Borrower or the Guarantor; and (b) any accounting
rule change that would have a material adverse effect on the business or
financial condition of the Borrower.  

      

5.13  Maintenance of Records. Keep adequate records and books of account, in
which appropriate entries will be made in a manner reasonably acceptable to the
Bank and consistently applied, reflecting all financial transactions of the
Borrower required to be stated therein.

<PAGE>  13

      

5.14  Compliance With Laws; Environmental Matters. Comply in all material
respects with all applicable material laws, rules, regulations, and orders;
provided, however, that Borrower shall be entitled to contest the same in good
faith so long as such action does not have an adverse effect upon the Bank's
rights hereunder or the security furnished therefor. Without limiting in any
manner the scope or generality of the foregoing, each of the Borrower and the
Guarantor agrees to comply with all federal, state and other laws and
regulations regarding the generation, treatment, storage, disposal or
transportation of hazardous waste or materials, as defined under applicable
federal and state law; and agrees to defend, indemnify and hold the Bank
harmless from and against any and all liabilities, costs and expenses (including
reasonable attorneys' fees) attributable to or in any way connected with the
failure to comply with such laws and regulations.  

      

5.15  Accounts and Deposits. The Borrower hereby agrees to maintain all of its
main operating and deposit accounts with the Bank during the term of this
Agreement, including, without limitation, those for the maintenance of business,
cash management and/or collection, lockbox services, operating and
administrative deposit accounts. The Borrower hereby authorizes the Bank to
charge such accounts directly for payments of principal, interest and fees due
under the Loan Documents. The Borrower shall also compensate the Bank for
certain services to be provided to the Borrower by the Bank through the payment
of the Bank's standard service charges, such services to include monthly
checking account activity, cash management services and electronic funds
transfers.  

      

5.16  Appraisals. The Bank shall have the right to appraise all of Borrower's
assets at reasonable times and upon reasonable notice and at reasonable
frequency at the expense of the Borrower.  

      

5.17  Subordination of Sums Payable. All of the Borrower's obligations, if any,
to any of the Guarantor, any of its Subsidiaries, and shareholders, officers or
directors of the Borrower for borrowed money shall be subordinated to the
Borrower's performance of its obligations to the Bank with respect to the Loan.
 

      

5.18  Maintenance of Selected Financial Ratios and Measures. Maintain or achieve
the following financial ratios or measures determined or computed in accordance
with GAAP with respect to the Borrower on a consolidated basis:  

      

(a)   Basic Fixed Charge Coverage Ratio. Maintain on a consolidated basis a
Basic Fixed Charge Coverage Ratio of at least 1.2: 1.0. "Basic Fixed Charge
Coverage Ratio" means the ratio of (a) the sum of EBITDA plus lease expense and
rent expense minus the sum of taxes paid and dividends, to (b) the sum of
interest expense, lease expense, rent expense, the current portion of long term
debt and the current portion of capitalized lease obligations. "EBITDA" means
net income, less income or plus loss from discontinued operations and
extraordinary items, plus income tax expense, plus interest expense, plus
depreciation, depletion, amortization and other non-cash charges. Eminent domain
related expenses would be deemed an extraordinary expense in calculating this
ratio for compliance purposes. (Note: for purposes of calculating this ratio for
pricing pursuant to Section 3.2 hereof, eminent domain related expenses
[identified as "taking and other expenses" on its financial statements] would
NOT be deemed an

<PAGE>  14

extraordinary expense.) This ratio will be calculated at the end of each
reporting period for which the Bank requires financial statements from the
Borrower, using the results of the twelve-month period ending with that
reporting period. The current portion of long-term liabilities will be measured
as of the date 12 months prior to the current financial statement.

 

      

(b)   Tangible Net Worth. Maintain on a consolidated basis Tangible Net Worth
equal to at least $25,000,000 plus new equity issuance, if any. Tangible Net
Worth is stockholders' equity less intangible assets.  

      

(c)   Funded Debt to Capital Ratio. Maintain on a consolidated basis a ratio of
Funded Debt to Capital not exceeding 65%. Funded Debt is interest bearing debt.
Capital is Funded Debt plus Tangible Net Worth.  

      

5.19  Line of Credit Balance. Maintain a Debit Balance, as defined in the Note,
of not more than the maximum principal sum provided for in such note or under
this Agreement at any time.  

ARTICLE VI. NEGATIVE COVENANTS OF BORROWER AND GUARANTOR

. Until payment in full of the indebtedness now existing or hereafter incurred
under this Agreement and the performance of all obligations hereunder, the
Borrower and the Guarantor (as applicable) will not, without the express prior
written consent of the Bank, engage in the following:  

      

6.1  Nature and Scope of Business. The Borrower and the Guarantor shall not
enter into any type of business other than that in which it is presently
engaged, or otherwise significantly change the scope or nature of its business.
 

      

6.2  Merger, Consolidation or Acquisitions. The Borrower and the Guarantor shall
not be a party to any merger, consolidation or any other reorganization, or
acquire by purchase, lease or otherwise all or substantially all of the assets
or capital stock of any person, partnership, corporation or entity; provided,
however, that the Borrower may invest in direct obligations of the United States
of America or in certificates of deposit in the Bank. Notwithstanding the
foregoing, the Bank hereby consents to the acquisition by purchase, lease or
otherwise of the assets or capital stock of any person, partnership, corporation
or entity so long as (a) such assets or capital stock are of a regulated
utility, (b) there is no default under the Loan Documents, and (c) immediately
prior to such acquisition, the Borrower shall have delivered to the Bank a
Compliance Certificate (i) covering the period of the prior four full fiscal
quarters giving pro forma effect to such acquisition evidencing that the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 5.18 hereof, and (ii) covering the period of the future four full fiscal
quarters giving a projected pro forma effect to such acquisition reflecting that
the Borrower will be in pro forma compliance with the financial covenants set
forth in Section 5.18 hereof.  

      

6.3  Sale or Disposition of Assets. The Borrower and the Guarantor shall not
sell, lease, transfer or otherwise dispose of all or, in the opinion of the
Bank, a substantial portion of the Borrower's or the Guarantor's assets and
properties, except in the ordinary course of business.

<PAGE>  15

      

6.4  Additional Indebtedness. The Borrower and the Guarantor shall not incur
indebtedness annually for borrowed money (or lease expense or issue or sell any
of its bonds, debentures, notes or similar obligations) except:  

      

(a)   Borrowings under this Agreement;  

      

(b)   Other obligations to the Bank;  

      

(c)   Borrowings used to prepay in full borrowing under this Agreement;  

      

(d)   Trade debt incurred in the ordinary course of business; and  

      

(e)   Tax exempt bond financing or state revolving loans made available by the
State of New Hampshire to the Borrower or the Guarantor, provided that in either
instance the financing or loan is on an unsecured basis and the Bank is given
prior written notice of such financing; and  

      

(f)   Borrowings disclosed to the Bank in the financial statements previously
delivered to the Bank described in Section 4.7.  

      

6.5  Guaranties, Endorsement and Contingent Liabilities. The Borrower and the
Guarantor shall not guarantee, endorse or otherwise become absolutely or
contingently liable for the obligations of any other person, partnership,
corporation or other entity except the Borrower may guaranty obligations of its
wholly owned subsidiaries provided the same does not result in a default under
the Loan Documents.  

      

6.6  Liens and Mortgages. The Borrower and the Guarantor shall not, except in
the ordinary course of its business consistent with past practice, incur,
create, assume or suffer to exist any mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of their respective assets, now or
hereafter owned, other than (a) the security interests, liens or mortgages,
granted to the Bank pursuant to the Loan Documents; (b) deposits under Workmen's
Compensation, Unemployment Insurance and Social Security laws; (c) liens imposed
by law, such as carriers, warehousemen's or mechanic's liens and other liens
incurred in good faith in the ordinary course of business.  

      

6.7  Loan and Advances. The Borrower shall not make any loans or advances to any
individual, firm or corporation in excess of the aggregate amount of $25,000,
including, without limitation, any parent, affiliate, Subsidiaries,
shareholders, directors, officers and employees; provided, however, that the
Borrower may make advances to (a) Subsidiaries; and (b) the employees of the
Borrower and any of its Subsidiaries, including their officers, with respect to
reasonable expenses incurred by such employees, which expenses are reimbursable
by the Borrower or its Subsidiaries and directly related to the conduct of the
business of the Borrower or its Subsidiaries.  

      

6.8  Conversion; Capital Structure; Acquisition of Stock. The Borrower and the
Guarantor shall not materially alter, amend or convert the Guarantor's form of
organization, capital structure or purchase, obligate itself to purchase, redeem
or otherwise acquire for value any of its outstanding capital stock or any other
of its equity securities.

<PAGE>  16

      

6.9  Investments. Except as permitted under Section 6.2, the Borrower shall not
invest in or purchase any stock or securities of any individual, firm, or
corporation.  

ARTICLE VII. CONDITIONS PRECEDENT TO MAKING OF LOAN

 

      

7.1  Conditions Precedent to Initial Disbursement.  

      

(a)   The obligation of the Bank to make the Loan and make disbursements of the
proceeds of the same to the Borrower is subject to the satisfaction by the
Borrower or its representatives of the following conditions precedent (unless
waived by the Bank in each particular instance):    

(i)

The Borrower's and the Guarantor's warranties and representations as contained
herein shall be accurate and complete, in all material respects, as of the date
of Closing and as of the date of each subsequent disbursement (if any).

       

(ii)

The Borrower and the Guarantor shall not be in default under any of the
covenants contained herein as of the date of Closing and as of the date of each
disbursement.

       

(iii)

The Borrower and the Guarantor shall have executed and delivered all of the Loan
Documents as described herein. Without limiting the foregoing, the Borrower
shall have delivered to the Bank all of those items identified as "Borrower's
and the Guarantor's Documents" on the Closing Agenda attached hereto as Schedule
7.1(a)(iii) and made a part hereof, all of which must be reasonably acceptable,
in form and substance, to the Bank, unless waived in a particular instance by
the Bank.

     

      

(b)   Without limiting in any manner the scope or generality of the foregoing,
certain of said items are more particularly described as follows:        

(i)

All of the Borrower's obligations, if any, shall have been subordinated to the
Borrower's performance of its obligations to the Bank with respect to the Loan
in accordance with Section 5.17 hereof.

       

(ii)

The Borrower shall pay the costs and fees of the Bank hereinbefore described
herein.

       

(iii)

Counsel to the Borrower and the Guarantor shall deliver an opinion to the Bank
to the effect that (A) the Borrower and the Guarantor is a business corporation
duly organized and validly existing under the laws of the State of New Hampshire
and is duly qualified to do business in all jurisdictions in which the nature of
its business or assets make such qualification necessary; (B) that the Borrower
and the Guarantor has duly authorized the execution, delivery and performance of
the Loan Documents; (C) that the Loan Documents constitute valid and binding

<PAGE>  17

   

obligations of the Borrower and the Guarantor enforceable in accordance with
their terms; (D) that the Borrower's and the Guarantor's entrance into the
obligations evidenced by the Loan Documents does not constitute a breach of the
articles of incorporation or bylaws of the Borrower or the Guarantor or any
other arrangements or agreements by which the Borrower or the Guarantor is bound
and that the Borrower's and the Guarantor's entrance into and performance of the
Borrower's loan obligations and the Guarantor's guaranty thereof will not
require any further approvals or consents; (E) that there is neither pending
nor, to the knowledge of such counsel, threatened any litigation, administrative
proceedings or investigations that would have a material adverse effect on the
Borrower or the Guarantor or the Borrower's or the Guarantor's condition,
financial or otherwise; and (F) addressing such other matters as the Bank may
request.

       

(v)

The Bank shall have received evidence of insurance as required by Section 5.6
hereof.

 

      (c)   Borrower shall furnish the Bank with such other documents, opinions,
certificates, evidence and other matters as may be requested by the Bank at or
prior to Closing.

 

      7.2  Subsequent Borrowing. The obligation of the Bank to make each Loan to
be made by it hereunder (including the initial Loan) is subject to the following
conditions precedent:

 

      (a)   At the time of each Loan (as evidenced by a certificate executed on
behalf of the Borrower if the Bank shall so require):

   

(i)

The Borrower and the Guarantor shall have complied and shall then be in
compliance with all the terms, covenants and conditions of this Agreement which
are binding on it;

       

(ii)

There shall exist no Event of Default as defined in this Agreement or no event
(including an event caused by such Loan) which would be an Event of Default but
for the requirement that notice be given or time elapse or both;

       

(iii)

The representations and warranties contained in this Agreement shall be true and
correct as of the date of such Loan; and

       

(iv)

There shall have been no material adverse change (in the Bank's reasonable
judgment) in the Borrower's financial condition as evidenced by the financial
information submitted to the Bank pursuant to this Agreement.

     

      (b)   All of the Loan Documents shall remain in full force and effect and
the validity of any Loan Document shall not have been contested.

 

      7.3  Disbursement of the Loans. The Bank shall credit the proceeds of the
Loan to the deposit accounts of the Borrower with the Bank for the benefit of
the Borrower or as otherwise directed in writing by the Borrower, including
payments to third parties through electronic funds

<PAGE>  18

transfers. Advances under the Line of Credit shall (1) be made in accordance
with the disbursement procedures set forth in the Line of Credit Note; (2) shall
not cause the Debit Balance, as defined in the Line of Credit Note, to exceed
Sixteen Million Dollars ($16,000,000); provided, however, the availability under
the Line of Credit for direct borrowings shall be reduced by the aggregate face
amount of all outstanding Letters of Credit issued by the Bank or its affiliate
for the account of the Borrower; and (3) shall be for a purpose defined in
Article II herein.

 

ARTICLE VIII. EVENTS OF DEFAULT; ACCELERATION; REMEDIES

 

      8.1  The occurrence of any one or more of the following events shall
constitute an event of default (an "Event of Default") after the expiration of
applicable notice and cure periods, if any, under this Agreement:

 

      (a)   If any statement, representation or warranty made by the Borrower or
any of the Guarantors herein or in the Loan Documents shall prove to have been
false or misleading when made, or subsequently becomes false or misleading, in
any materially adverse respect.

 

      (b)   Default by any Borrower in payment within ten (10) business days of
the due date of any principal or interest called for under its payment
obligations with respect to any Loan, the Swap Agreement and/or any of the other
Loan Documents within any applicable grace period, if any.

 

      (c)   Default by the Borrower, any of its Subsidiaries or the Guarantor,
in any material respect, in the performance or observance of any of the other
provisions, terms, conditions, warranties or covenants of the Loan Documents.

 

      (d)   Default by the Borrower or any of its Subsidiaries, not cured within
any applicable cure period, in the payment or performance of any other
obligations due the Bank or any affiliate thereof, whether created prior to,
concurrent with, or subsequent to obligations arising out of the Loan Documents
(including without limitation, the Swap Agreement).

 

      (e)   Default by the Borrower or any of its Subsidiaries, not cured within
any applicable cure period, of any other obligation for borrowed monies or any
lease in an aggregate amount of One Hundred Thousand Dollars ($100,000) or more.

 

      (f)   The dissolution, termination of existence, merger or consolidation
of the Borrower, any Subsidiary or the Guarantor or a sale or taking by eminent
domain of all or a material portion of the assets of the Borrower or any of its
Subsidiaries or the Guarantor out of the ordinary course of business without the
prior written consent of the Bank.

 

      (g)   The transfer of the majority voting capital stock of the Borrower or
any of its Subsidiaries.

 

      (h)   The Borrower or any of its Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee or liquidator of it or any of
its property, (ii) admit in writing its

<PAGE>  19

inability to pay its debts as they mature, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated a bankrupt or insolvent, (v) file
a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or (vi) offer or
enter into any composition, extension or arrangement seeking relief or extension
of its debts.

 

      (i)   Proceedings shall be commenced or an order, judgment or decree shall
be entered, without the application, approval or consent of any Borrower or any
Subsidiary, in or by any court of competent jurisdiction, relating to the
bankruptcy, dissolution, liquidation, reorganization or the appointment of a
receiver, trustee or liquidator of any Borrower or any Subsidiary, of all or a
substantial part of its assets, and such proceedings, order, judgment or decree
shall continue undischarged or unstayed for a period of sixty (60) days.

 

      (j)   Any lien created under the Loan Documents for any reason ceases to
be or is not a valid and perfected first priority lien or any material provision
of this Agreement or any of the Loan Documents shall for any reason cease to be
valid or binding on the Borrower or the Guarantor (as the case may be) or any
such party shall so claim in writing to the Bank.

 

      (k)   A final and unappealable judgment for the payment of money, in
excess of One Hundred Thousand Dollars ($100,000) shall be rendered against any
Borrower or any Subsidiary and the same shall remain undischarged for a period
of thirty (30) days, during which period execution shall not be effectively
stayed.

 

      (l)   The Borrower assigns this Agreement (or its rights or duties
hereunder), or if the assets of the Borrower or the Guarantor are conveyed or
transferred in any way, except in the ordinary course of business, or encumbered
in any way without the prior written consent of the Bank except as otherwise
permitted in this Agreement.

 

      (m)   The assets of the Borrower or the Guarantor or any material portion
thereof are taken by eminent domain.

 

      (n)   Any attachment or mechanic's, laborer's, materialman's architect's,
artisan's or similar statutory liens or any notice thereof in excess of an
aggregate amount of $25,000 shall be filed against the assets of the Borrower or
the Guarantor and shall not be discharged within thirty (30) days of such
filing.

 

      (o)   The Loan is hereby cross-defaulted as more fully set forth in
Section 2.9 hereof.

 

      8.2  Upon the occurrence of any Event of Default (which, in the case of an
event of default listed in Sections 8.1 (a), (c), (d) or (e) remains unremedied
for a period of thirty (30) days after the earlier of the date of notice thereof
to the Borrower by the Bank or the date either Borrower becomes aware of such
default), the Bank's commitment to make further loans under this Agreement or
any other agreement with the Borrower will immediately cease and terminate and,
at the election of the Bank, all of the obligations of the Borrower to the Bank
under this Agreement will immediately become due and payable without further
demand, notice or protest,

<PAGE>  20

all of which are hereby expressly waived. Thereafter, the Bank may proceed to
protect and enforce its rights, at law, in equity, or otherwise, against the
Borrower, and any other endorser or guarantor of the Borrower's obligations,
either jointly or severally, and may proceed to liquidate and realize upon any
of its security in accordance with the rights of a secured party under the
Uniform Commercial Code, or any Loan Document, any agreement between the
Borrower and the Bank relating to the Loan, or any other agreement between any
guarantor or endorser of the Borrower's obligations to the Bank hereunder.

 

ARTICLE IX. MISCELLANEOUS PROVISIONS

 

      9.1  Entire Agreement; Waivers. This Agreement and the Loan Documents
together are intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement and Loan Document. All
prior or contemporaneous promises, agreements and understandings, whether oral
or written, are deemed to be superseded by the Loan Documents, and no party is
relying on any promise, agreement or understanding not set forth in the Loan
Documents. The Loan Documents may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and Bank. The Bank's failure to exercise or enforce any of its rights, powers or
privileges under this Agreement or the Loan Documents shall not operate as a
waiver thereof. In the event of any conflict between the terms, covenants,
conditions and restrictions contained in the Loan Documents, the term, covenant,
condition or restriction which confers the greatest benefit upon the Bank shall
control. The determination as to which term, covenant, condition or restriction
is more beneficial shall be made by the Bank in its sole discretion.

 

      9.2  Remedies Cumulative. All remedies provided under this Agreement and
the Loan Documents or afforded by law shall be cumulative and available to the
Bank until all of the Borrower's obligations to the Bank have been paid in full.

 

      9.3  Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein and in certificates delivered in
connection herewith shall be deemed to have been relied on by the Bank,
notwithstanding any investigation made by the Bank or in its behalf, and shall
survive the execution and delivery of this Agreement and the Loan Documents
until payment in full of the Loan. All such covenants, agreements,
representations and warranties shall be joint and several obligations of the
Borrower and bind and inure to the benefit of the Borrower's and the Bank's
successors and assigns, whether so expressed or not.

      9.4  Governing Law; Jurisdiction. This Agreement and the Loan Documents
shall be construed and their provisions interpreted under and in accordance with
the laws of the State of New Hampshire (excluding the laws applicable to
conflicts or choice of law). The Borrower and the Guarantors, to the extent they
may legally do so, hereby consent to the jurisdiction of the courts of the State
of New Hampshire and the United States District Court for the State of New
Hampshire, as well as to the jurisdiction of all courts from which an appeal may
be taken from such courts for the purpose of any suit, action or other
proceeding arising out of any of their obligations hereunder or with respect to
the transactions contemplated hereby, and expressly waive any and all objections
they may have to jurisdiction or venue in any such courts. THE BORROWER, THE
GUARANTOR AND THE BANK MUTUALLY HEREBY

<PAGE>  21

KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND
EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, ENHANCED COMPENSATORY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER AND EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT AND
MAKE THE LOAN.

 

      9.5  Assurance of Execution and Delivery of Additional Instruments. The
Borrower agrees to execute and deliver, or to cause to be executed and
delivered, to the Bank all such further instruments, and to do or cause to be
done all such further acts and things, as the Bank may reasonably request or as
may be necessary or desirable to effect further the purposes of this Agreement
and the Loan Documents. Without limiting the foregoing, given the fact that
certain of the permits and licenses are not transferable without the consent of
certain public authorities, the Borrower agrees to fully cooperate in
facilitating the transfer of the same to the Bank or its successors upon an
Event of Default hereunder. Upon receipt of an affidavit of an officer of the
Bank as to the loss, theft, destruction or mutilation of the Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other security document, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.

 

      9.6  Waivers and Assents. With the exception of specific notices provided
in the Loan Documents (if any), the Borrower and any Guarantor or endorser of
the Borrower's obligations to the Bank hereunder hereby waive, to the fullest
extent permitted by law, demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description with respect both to the Loan Documents and
Collateral. The Borrower and the Guarantors assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of Collateral, to the addition or release of
any party or person primarily or secondarily liable, to the acceptance of
partial payments thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Bank may deem
advisable. Any demand upon or notice to the Borrower that the Bank may be
required or may elect to give shall be mailed by registered or certified mail,

<PAGE>  22

return receipt requested, postage prepaid and shall be effective on the date of
the first attempted delivery thereof by the U.S. Postal Service, as shown on the
registered or certified mail return receipt for such notice addressed to the
Borrower at their address as set forth at the beginning of the Agreement.

 

      9.7  No Duty of the Bank With Respect to the Collateral. The Bank shall
have no duty as to the collection or protection of Collateral security furnished
to it hereunder or any income thereon, nor as to the preservation of rights
against prior parties, nor as to the preservation of any rights pertaining
thereto, beyond the safe custody thereof.

 

      9.8  Election of the Bank. The Bank may exercise its rights with respect
to the Collateral without resorting or regard to other collateral or sources of
reimbursement for the liabilities.

 

      9.9  Assignment by the Bank. Bank shall have the unrestricted right at any
time or from time to time, and without the Borrower's or any Guarantor's
consent, to assign all or any portion of its rights and obligations hereunder to
one or more banks or other financial institutions (each, an "Assignee"), and the
Borrower and each Guarantor agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as Bank shall deem necessary to effect the foregoing
assignment to the Assignee provided the same does not modify the terms of the
Loan other than to change the lender. In addition, at the request of Bank and
any such Assignee, the Borrower shall issue one or more new promissory notes, as
applicable, to any such Assignee and, if Bank has retained any of its rights and
obligations hereunder following such assignment, to Bank, which new promissory
notes shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by Bank prior to such assignment and shall
reflect the amount of the respective commitments and loans held by such Assignee
and bank after giving effect to such assignment. Upon the execution and delivery
of appropriate assignment documentation, amendments and any other documentation
required by Bank in connection with such assignment, and the payment by Assignee
of the purchase price agreed to by Bank, and such Assignee, such Assignee shall
be a party to this Agreement and shall have all of the rights and obligations of
Bank hereunder (and under any and all other guaranties, documents, instruments
and agreements executed in connection herewith) to the extent that such rights
and obligations have been assigned by Bank pursuant to the assignment
documentation between Bank and such Assignee, and Bank shall be released from
its obligations hereunder and thereunder to a corresponding extent. The Bank may
furnish any information concerning the Borrower in its possession from time to
time to prospective Assignees, provided that Bank shall require any such
prospective Assignees to agree in writing to maintain the confidentiality of
such information.

 

      The Bank shall have the unrestricted right at any time and from time to
time, and without the consent of or notice to the Borrower or any Guarantor, to
grant to one or more banks or other financial institutions (each, a
"Participant") participating interests in the Bank's obligation to lend
hereunder and/or any or all of the Loan held by the Bank hereunder. In the event
of any such grant by the Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower, the Bank shall remain responsible
for the performance of its obligations hereunder and

<PAGE>  23

the Borrower shall continue to deal solely and directly with the Bank in
connection with the Bank's rights and obligations hereunder. The Bank may
furnish any information concerning the Borrower in its possession from time to
time to prospective assignees and Participants, provided that the Bank shall
require any such prospective assignee or Participant to agree in writing to
maintain the confidentiality of such information.

 

      9.10  Expenses; Proceeds of Collateral. The Borrower shall pay on demand
all reasonable expenses of the Bank in connection with the preparation,
administration, default, collection, waiver or amendment of loan terms, or in
connection with Bank's exercise, preservation or enforcement of any of its
rights, remedies or options hereunder, including, without limitation, fees of
outside legal counsel or the allocated costs of in-house legal counsel,
accounting, consulting, brokerage or other similar professional fees or expenses
and any fees or expenses associated with travel or other costs relating to any
appraisals or examinations conducted in connection with the loan or any
collateral therefor, and the amount of all such expenses shall, until paid, bear
interest at the rate applicable to principal hereunder (including any default
rate) and be an obligation secured by any collateral. Without limiting the
foregoing, the Bank shall have the right to recover its out-of-pocket costs in
connection with the administration of the Loan, and to recover its out-of-pocket
costs and/or collect fees in connection with requests for consents and waivers
of compliance with covenants, or other material changes in the Loan. After
deducting all of said expenses and the reasonable expenses of retaking, holding,
preparing for sale, selling and the like, the residue of any proceeds of
collections of sale of the Collateral shall be applied to the payment of
principal of or interest on the Loan in such order or preference as the Bank may
determine, and any excess shall be returned to the Borrower (subject to the
provisions of the Uniform Commercial Code) and the Borrower shall remain liable
for any deficiency.

 

      9.11  The Bank's Right of Setoff. The Borrower and the Guarantor hereby
grant to the Bank, a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Bank, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Bank or any entity under the control of the Bank or Bank of America
Corporation (and their successors and assigns), or in transit to any of them. At
any time, without demand or notice (any such notice being expressly waived by
the Borrower and the Guarantor), the Bank may set off the same or any part
thereof and apply the same to any liability or obligation of Borrower and any
Guarantor even though unmatured and regardless of the adequacy of the collateral
securing the Loan. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

<PAGE>  24

      IN WITNESS WHEREOF, the BANK and the BORROWER have executed this Agreement
by their duly authorized officers.

 

FLEET NATIONAL BANK











/s/ Camille Holton Di Croce



By: /s/ Mark L. Young



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



Mark L. Young, Its Duly





Authorized Senior Vice President







PENNICHUCK CORPORATION











/s/ Sharen A. Weston



By:  /s/ William D. Patterson



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



William D. Patterson, Its Duly





Authorized Vice President, Treasurer





and Chief Financial Officer







STATE OF NEW HAMPSHIRE





COUNTY OF HILLSBOROUGH











      The foregoing instrument was acknowledged before me this 23rd day of
March, 2005, by Mark L. Young, duly authorized Senior Vice President of FLEET
NATIONAL BANK, a national bank organized under the laws of the United States, on
behalf of same.











/s/ Camille Holton Di Croce







--------------------------------------------------------------------------------





Justice of the Peace/Notary Public





My Commission Expires: January 23, 2007





Notary Seal







STATE OF NEW HAMPSHIRE





COUNTY OF HILLSBOROUGH











      The foregoing instrument was acknowledged before me this 22nd day of
March, 2005, by William D. Patterson, duly authorized Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK CORPORATION, a New Hampshire
corporation, on behalf of the same.











/s/ Bonalyn J. Hartley







--------------------------------------------------------------------------------





Justice of the Peace/Notary Public





My Commission Expires: November 19, 2008





Notary Seal

<PAGE> 25

JOINDER OF GUARANTOR



      The undersigned, being the person or entity named as the Guarantor in the
foregoing Loan Agreement, hereby join therein and agree to be legally and
equitably bound by all of the terms, covenants, warranties, representations,
conditions and other provisions thereof, this 22nd day of March, 2005.







PENNICHUCK WATER WORKS, INC.











/s/ Sharen A. Weston



By: /s/ William D. Patterson



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



William D. Patterson, Its Duly





Authorized Vice President, Treasurer





and Chief Financial Officer







STATE OF NEW HAMPSHIRE





COUNTY OF HILLSBOROUGH











      The foregoing instrument was acknowledged before me this 22nd day of
March, 2005, by William D. Patterson, duly authorized Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation, on behalf of the same.











/s/ Bonalyn J. Hartley







--------------------------------------------------------------------------------





Justice of the Peace/Notary Public





My Commission Expires: November 19, 2008





Notary Seal

<PAGE>  26

SCHEDULE 4.5

 

Litigation

 

1.   Eminent Domain Proceeding.

 

      In November 2002, the Board of Alderman of the City of Nashua, New
Hampshire (the "City") called for a referendum to authorize the City to pursue
acquisition, by eminent domain proceeding or otherwise, of all or a portion of
the water system currently serving the inhabitants of the City and "others." The
City's voters passed the referendum in January 2003, and the City officially
notified the Guarantors of the City's intention to acquire all or a portion of
the Guarantors' plant and property in February 2003.

 

      The City filed a petition with the NHPUC in March 2004 asking the NHPUC to
make a finding that it is in the public interest for the City to take all or a
portion of the Guarantors' assets and requesting that the NHPUC determine what
would constitute just compensation for the taking of such assets. In addition,
the City filed similar petitions to take the assets of Pittsfield Aqueduct
Company. The Guarantors challenged the extent of the assets that the City is
seeking to take, arguing that the City does not have the authority to take those
assets of the Guarantors that are not necessary to provide service in the City.

 

      In December 2004, the NHPUC ruled in public deliberations that the
property of PEU and Pittsfield Aqueduct Company may not, as a matter of law, be
taken by the City of Nashua. The NHPUC also stated that while the City may
pursue a taking against PWW, the extent of the Company's assets that may be
subject to a taking is a question of fact that will be determined by the NHPUC.
The NHPUC released the text of its deliberations but has not yet issued its
order, which, once issued, may be appealed. Moreover, the schedule for NHPUC
hearings on this factual issue, on the public interest question, and on just
compensation has not been set.

 

      If the City is successful in obtaining a determination by the NHPUC that
it should be allowed to take some or all of the Company's assets, the City is
not required under New Hampshire law to complete the taking and could ultimately
choose not to proceed with the purchase of the assets. The Company cannot
predict the ultimate outcome of these matters. It is possible that, if the
acquisition efforts of the City are successful, PWW's financial position would
be materially impacted.

 

      Prior to the City's filing of its eminent domain case at the NHPUC, PWW
filed a Petition for Declaratory Judgment in New Hampshire Superior Court
seeking a determination that the City had waited too long to seek condemnation
authority from the NHPUC after obtaining a public vote in November 2002
regarding municipalization of water utility assets, a determination that the
statute relied upon by the City was unconstitutional on a number of grounds and,
that the assets that the City sought to take in the NHPUC proceeding exceeded
the assets that may properly the subject of an attempted taking by the City. The
Superior Court ruled adversely to PWW on a number of these issues, deferred to
the NHPUC as to the assets that City could seek

<PAGE>

to acquire, and determined that one of the constitutional claims raised by PWW
should be addressed only after the NHPUC proceeding had concluded. PWW has
appealed the Superior Court ruling to the New Hampshire Supreme Court.

 

2.   Rate Case. In connection with an application for a rate increase by PWW,
PWW reached a settlement with the NHPUC at a staff hearing in March, 2005.  A
hearing on the settlement is scheduled for April 5, 2005 and a written order
regarding PWW's filing is expected prior to the end of April, 2005.

 

3.    Migdalia Castacio m/n/f Xavier Castacio v. Pennichuck Water Works, Inc,
State of New Hampshire Superior Court, Hillsborough County, Southern District.

<PAGE>

SCHEDULE 4.12

 

Date

Community Water
System

Location

Acquired From

3/1999

Little Pond

Bedford

Little Pond of Bedford LLC

3/1999

Sweet Hill

Plaistow

L.J. DiPalma

1/2000

Wesco

Hooksett

Riverview Land Corporation

3/2000

Cabot Preserve

Bedford

Prescott Investment Corporation

2/2002

Valleyfield

Plaistow

Jennifer Realty Trust

6/2002

Badger Hill

Milford

Sevar NH Corporation

1/2004

Bartlett Commons

Amherst

Prescott Investments

1/2004

White Rock Senior

Bow

White Rock Development Corporation

8/2004

Castle Reach

Windham

Mesiti Development Corporation

1/2005

Lamplighter Village

Windham

Dunlap Woods Development Corporation

3/2005

Thurston Woods

Lee

Green & Company LLC




Notwithstanding anything to the contrary in the Loan Agreement to which this
Schedule 4.12 is attached, Borrower makes no representation as to whether the
above are acquisitions of all or substantially all of the assets of the selling
entity. It may be that, in some or all of the above transactions, such
acquisition was an acquisition of all or substantially all of the assets of the
Seller.

<PAGE>

SCHEDULE 4.15

 

Subsidiaries

 

1.   Pennichuck Water Works, Inc.

2.   Pittsfield Aqueduct Company, Inc.

3.   Pennichuck East Utility, Inc.

4.   Pennichuck Water Service Corporation

5.   The Southwood Corporation

<PAGE>

SCHEDULE 5.3(e)

 

Compliance Certificate

 

Fleet National Bank

1155 Elm Street

Manchester, NH 03101

 

Attention:  Mark L. Young, Senior Vice President

 

Dear Mr. Young:

 

      Pursuant to the provisions of a certain Loan Agreement dated March __,
2005 (the "Loan Agreement") with respect to a certain $16,000,000 Line of Credit
to Pennichuck Corporation (the "Borrower") from Fleet National Bank (the
"Bank"), the undersigned hereby certifies as follows:

 

      1.   That the financial statements (the "Financial Statements") of the
Borrower and/or Guarantors delivered to the Bank with this Certificate are true
and accurate in all material respects for the periods covered therein as of the
date hereof.

 

      2.   That the undersigned is a duly elected, qualified and acting
__________________ of the Borrower and as such officer is authorized to make and
deliver this Compliance Certificate.

 

      3.   That during the period set forth in the Financial Statements, the
Borrower was in compliance with all financial covenants of the Loan Agreement.
As of __________, 200__, the Tangible Net Worth was $_____; the Basic Fixed
Charge Coverage Ratio was _____ to 1.0; and the ratio of Funded Debt to Capital
was _____ to 1.0.

 

      4.   Based upon the above referenced Basic Fixed Change Coverage Ratio
calculation (not including eminent domain related expenses as an extraordinary
expense), the Borrowers' pricing tier is ____________________.

 

Tier

Basic Fixed
Charge
Coverage Ratio

Prime Applicable
Margin: Line of Credit

LIBOR Applicable
Margin: All Loans

Unused Fees

         

I

> 3.25 to 1.0

0%

1.00%

0.125%

         

II

> 1.75 to 1.0 but

       

< or = 3.25 to 1.0

0%

1.25%

0.250%

         

III

< or = 1.75 to 1.0

0%

1.50%

0.375%

         

      5.   The representations and warranties contained in the Loan Agreement
and the representations and warranties of the Borrower and Guarantor contained
in each of the other Loan Documents are to the best of the Borrower's knowledge,
true, correct and complete in every

<PAGE

material respect on and as of the date hereof with the same force in effect as
though made on and as of the date hereof. All covenants contained in the Loan
Agreement have been and continue to be met.

 

      6.   To the best of the Borrower's knowledge, no event has occurred or is
continuing which constitutes a default or an Event of Default.

 

Capitalized terms not expressly defined herein are used herein with the meaning
so defined in the Loan Agreement.

 

      IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate on this ____ day of _______________, 200__.

 





PENNICHUCK CORPORATION











By:



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



William D. Patterson, Its Duly





Authorized Vice President, Treasurer





and Chief Financial Officer

<PAGE>

SCHEDULE 7.1(a)(iii)

 

Closing Agenda

<PAGE>

CLOSING AGENDA

 

$16,000,000 Line of Credit

to

PENNICHUCK CORPORATION (the "Borrower")

guaranteed by

PENNICHUCK WATER WORKS, INC.

(the "Guarantor")

from

FLEET NATIONAL BANK (the "Bank")

 

March __, 2005

 

BORROWER'S AND GUARANTOR'S DOCUMENTS

(Items 1-12 to be Delivered by Borrower and Counsel)  

1.

PENNICHUCK CORPORATION - Certificate of Existence





2.

PENNICHUCK CORPORATION - Articles of Incorporation Certified by Secretary of
State





3.

PENNICHUCK CORPORATION - Secretary's Certificate including Articles, Bylaws,
Incumbency Certificate and Board of Directors Resolution (form provided - please
complete and attach exhibits)





4.

PENNICHUCK WATER WORKS, INC. - Certificate of Existence





5.

PENNICHUCK WATER WORKS, INC. - Articles of Incorporation Certified by Secretary
of State





6.

PENNICHUCK WATER WORKS, INC. - Secretary's Certificate including Articles,
Bylaws, Incumbency Certificate and Board of Directors Resolution (form provided
- please complete and attach exhibits)





7.

Updated Financial Statements - Borrower and Guarantor (Bank Has)





8.

Opinion of counsel to Borrower and Guarantor (See Section 7.1(b)(iv) of Loan
Agreement) - please also include opinion regarding Borrower and Guarantor
obtaining all necessary regulatory and PUC approvals to enter into loan
documents





9.

UCC Search Reports (Bank Has)





10.

Original Promissory Notes to be Subordinated and Endorsed to the Bank Pursuant
to Creditor Subordination Agreements (if any)

<PAGE>

11.

Completed Schedules to all Loan Documents (review each of the Bank's documents
to determine which schedules need to be completed by the Borrower and Guarantor)





12.

Disbursement Authorization (form provided) and Payment of Bank fees and expenses





BANK'S DOCUMENTS

(To be Prepared by Bank and its Counsel)





13.

Commitment Letter (Bank Has)





14.

Loan Agreement





15.

Promissory Note





16.

Guaranty Agreement (Pennichuck Water Works, Inc.)





17.

Creditor Subordination Agreement





18.

RSA 399-B Disclosure Statement





19.

Automated Line of Credit Sweep Agreement (Bank Generated Form)





20.

Automated Credit Sweep Service Agreement (Bank Generated Form)

<PAGE>